    Case 19-00274-SMT     Doc 84    Filed 08/31/20 Entered 08/31/20 13:37:38   Desc Main
                                    Document Page 1 of 4
The document below is hereby signed.

Signed: August 31, 2020




                                     ___________________________
                                     S. Martin Teel, Jr.
                                     United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

     In re                                   )
                                             )
     HAROLD J. TAYLOR, II,                   )     Case No. 19-00274
                                             )     (Chapter 13)
                          Debtor.            )     Not for publication in
                                             )     West’s Bankruptcy Reporter.

        MEMORANDUM DECISION AND ORDER IMPOSING SANCTIONS AGAINST THE
       DEBTOR’S COUNSEL FOR VIOLATION OF FED. R. BANKR. P. 9011(b)(2)

          The Memorandum Decision and Order re Debtor’s Objection to

     Claim of District of Columbia Office of Tax & Revenue (Claim No.

     2-1) (Dkt. No. 74 entered on July 20, 2020) overruled the

     objections to the claim of the Office of Tax & Revenue (“OTR”) in

     the Objection to Claim as frivolous (for reasons explained in the

     Memorandum Decision).         The court then entered an order directing

     the debtor’s counsel, Craig A. Butler, to show cause why

     sanctions ought not be imposed against him under Fed. R. Bankr.

     P. 9011(b) in the form of a penalty of $250 payable to the Clerk.

     Butler failed to file a timely response to that order to show

     cause.   The objection raised various frivolous objections that
Case 19-00274-SMT    Doc 84   Filed 08/31/20 Entered 08/31/20 13:37:38    Desc Main
                              Document Page 2 of 4


are sanctionable under Rule 9011(b):1

              1.   The objection asserted that “[i]t is not clear as

      to what tax years that OTR claims are secured.”              But the

      proof of claim lists each year for which OTR asserted that

      the claims are secured: 2009, 2010, 2011, 2014, 2015, and

      2016.

              2.   As to OTR’s secured claims the objection further

      stated: “It also appears that OTR is attempting to claim

      amounts owed for time periods that OTR is not entitled to

      collect.”      However, collection of the taxes is not time-

      barred.      Under D.C. Code § 47-4302(a), a tax may be

      collected within 10 years after assessment.             The petition

      commencing this case was filed on April 22, 2019.                  The taxes

      here were for income taxes for the years 2009, 2010, 2011,

      2014, 2015, and 2016.        Obviously the taxes for these years

      were assessed within 10 years of the petition date of April

      22, 2019, because taxes are due only after the end of the

      tax year, the earliest one being the tax liability for 2009

      that accrued as a liability only at the end of December 31,

      2009.    Accordingly, none of the taxes could have been

      assessed more than 10 years before April 22, 2019.                 They all



      1
        One of the objections was that OTR had not filed a notice
of its tax liens. The debtor belatedly submitted proof showing
that this objection had evidentiary merit. Sanctions are not
being imposed with respect to that objection.

                                        2
Case 19-00274-SMT    Doc 84   Filed 08/31/20 Entered 08/31/20 13:37:38   Desc Main
                              Document Page 3 of 4


      were thus still collectible when the debtor filed the

      petition on that date.

           3.    Similarly, the objection asserts as to OTR’s

      general unsecured claim that: “It also appears that OTR is

      attempting to claim amounts owed for time periods that OTR

      is not entitled to collect.”          OTR’s general unsecured claim

      is for penalties relating to income taxes for the year 2016.

      Obviously the ten-year limitations period on collection does

      not bar the assertion of those claims.

These objections violated Fed. R. Bankr. P. 9011(b).               They either

were based on defenses to OTR’s claims that were not “warranted

by existing law or by a nonfrivolous argument for the extension,

mofification, or reversal of existing law or the establishment of

new law” as required by Rule 9011(b)(2) or lacked evidentiary

support, as required by Rule 9011(b)(3):

           (1)      The statute of limitations on collecting taxes in

      the District of Columbia is plain, and Butler ought to have

      reviewed the D.C. Code before alleging that the tax claims

      were untimely.     The objection that the claims were barred by

      the statute of limitations violated Rule 9011(b)(2).

           (2) The assertion that it was not clear as to what tax

      years that OTR claims are secured was firvolous: the proof

      of claim plainly disclosed what tax years had claims that

      OTR asserted were secured.         The objection thus violated Rule


                                        3
Case 19-00274-SMT                                               Doc 84   Filed 08/31/20 Entered 08/31/20 13:37:38   Desc Main
                                                                         Document Page 4 of 4


                              9011(b)(3).

A penalty of $250 is the minimum penalty deemed sufficient to

deter repetition of such conduct or comparable conduct by others

similarly situated.

                              It is thus

                              ORDERED that within 14 days after entry of this order, Craig

A. Butler shall pay $250 to the Clerk of the Court as a penalty

under Fed. R. Bankr. P. 9011(c).

                                                                                             [Signed and dated above.]

Copies to: Debtor’s attorney; Chapter 13 Trustee.

DC GOVT OFFICE OF TAX & REVENUE
PO BOX 37559
Washington, DC 20013

Office of the Attorney General
of the District of Columbia, Bankruptcy Counsel
441 4th Street, NW
Washington, DC 20001




R:\Common\TeelSM\Order Forms\Rule 9011 - Impose Sanctions.wpd
                                                                                   4
